Name: Commission Regulation (EEC) No 526/93 of 8 March 1993 amending Regulation (EEC) No 859/89 laying down detailed rules for the application of general and special intervention measures in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9. 3. 93 Official Journal of the European Communities No L 56/23 COMMISSION REGULATION (EEC) No 526/93 of 8 March 1993 amending Regulation (EEC) No 859/89 laying down detailed rules for die application of general and special intervention measures in the beef and veal sector HAS ADOPTED THIS REGULATION : Article 1 The following is added to Article 11 (3) of Regulation (EEC) No 859/89 : 'Where special circumstances dictate, these reduction coefficients may be varied by Member State or regions of Member state in order to ensure the proper func ­ tioning of the intervention mechanisms'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 125/93 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 859/89 of 29 March 1989 laying down detailed rules for the applica ­ tion of general and special intervention measures in the beef and veal sector (3), as last amended by Regulation (EEC) No 417/93 (4), lays down in particular detailed rules on the tendering procedure ; Whereas experience has shown that special circumstances may arise which may disrupt the proper functioning of the tendering system ; whereas the Commission should accordingly be allowed to adopt appropriate measures to prevent such disruption ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the first tendering procedure of March 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 March 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148, 28. 6. 1968, p. 24. 0 OJ No L 18, 27. 1 . 1993, p. 1 . 0 OJ No L 91 , 4. 4. 1989, p. 5. o OJ No L 48, 26. 2. 1993, p. 9.